Citation Nr: 0711584	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-04 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran is entitled to nonservice-connected 
improved disability pension benefits with aid and attendance 
based upon his income.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1965 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 administrative 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Detroit, Michigan.  

As the veteran's entitlement to disability pension at the aid 
and attendance rate has been denied based on excessive annual 
income, the provisions of 38 C.F.R. § 3.252(f) (2006) are for 
consideration.  Entitlement to a reduced aid and attendance 
allowance under 38 C.F.R. § 3.252(f) is referred to the RO 
for its consideration.


FINDING OF FACT

The veteran's countable annual income for VA pension purposes 
is in excess of the established maximum rate of pension 
payable for a veteran entitled to aid and attendance with a 
spouse and one dependent.


CONCLUSION OF LAW

Entitlement to nonservice-connected disability pension 
benefits with aid and assistance is not authorized based on 
the veteran's countable annual income.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  However, the VCAA does not 
affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also VAOPGCREC 2-2004 (2004) (holding that VCAA 
notice was not required where evidence could not establish 
entitlement to the benefit claimed).  The essential facts in 
this case are not in dispute; the case rests on the 
interpretation and application of the relevant law.

Nevertheless, in a letter dated in December 2003, the veteran 
was advised of the information necessary to substantiate a 
claim for pension benefits, as well as his and VA's 
respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, all potentially relevant evidence 
identified by the veteran has been obtained.  There is no 
possibility that any additional notice or development would 
aid him in substantiating his claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); see Dela Cruz, supra.  Thus, any failure 
on the part of VA to provide additional notice or assistance 
constitutes harmless error.

Analysis

A veteran who meets wartime service requirements and who is 
permanently and totally disabled due to disability not the 
result of willful misconduct is entitled to a rate of pension 
set by law, reduced by the amount of his countable income.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  Thus, in order to 
receive pension, the specified wartime service, disability, 
and income requirements must all be met.  See 38 U.S.C.A. § 
1521.  Although his service clearly meets the wartime service 
requirements and he has been rated as totally disabled due to 
paraplegia, his countable family income substantially exceeds 
the maximum annual pension rate (MARP).

Countable income consists of payments of any kind from any 
source received during a 12-month annualization period (e.g., 
a year), unless specifically excluded.  38 C.F.R. § 3.271.  
The income reported by the veteran consists of SSA disability 
benefits received by himself and his wife, as well as monthly 
retirement pension income received by his wife.  SSA 
disability benefits constitute countable income, as they are 
not specifically excluded.  See 38 C.F.R. § 3.272.  

In addition to his wife, the veteran reported his daughter as 
a dependent on his November 2003 claim for nonservice-
connected disability pension benefits.  Although she is over 
the age of eighteen, she is under the age of twenty-three 
and, according to the veteran, is enrolled as a full-time 
student.  Therefore, she will be considered a dependent for 
VA compensation and pension purposes.  See 38 C.F.R. 
§ 3.57(a)(iii).

In December 2003, the RO obtained verification from SSA as to 
the amounts of the veteran's and his wife's awards.  
Specifically, it was determined that as of December 2003, the 
veteran was being paid $1,537.60 per month and his wife was 
being paid $993.60 per month.  The veteran reported that his 
wife was also receiving $372.29 per month from a government 
retirement pension.  Thus, the Board has calculated his 
income for the initial 12-month annualization period before 
eligible deductions as being $34,841.88.

Unreimbursed medical expenses paid by the veteran or his wife 
are excluded from income if they exceed 5 percent of the 
maximum relevant annual VA pension rate.  38 C.F.R. § 
3.272(g).  In order to be excluded from income, these medical 
expenses must be paid during the time period at issue, 
regardless of when they were incurred.  In addition, they 
must be out-of-pocket expenses, for which the veteran 
received no reimbursement, such as through an insurance 
company.  Medical insurance premiums themselves, as well as 
the Medicare deduction, may be applied to reduce countable 
income.

Although the veteran has reported medical expenses, these 
expenses do not approach the amount needed to reduce his 
income sufficiently to entitle him to pension benefits.  Such 
is the case even if the Board considers the entire amount of 
these medical expenses, rather than the amount in excess of 
five percent of the MARP, as required by law.

The veteran submitted a list of annual medical expenses with 
his initial claim in November 2004 and an updated list of 
annual medical expenses in March 2004.  The expenses 
identified in November 2003 include medication costs, 
deductibles for Medicare, other medical insurance, dental, 
and vision, copayments and out-of-pocket costs for doctor 
visits, medical supply costs, and mileage reimbursement for 
medical appointments.  According to the information submitted 
in November 2003, such expenses totaled $6,524.15.  The 
veteran expanded the types of medical expenses he felt should 
be excluded from his countable income from the list above in 
his March 2004 letter to include house cleaning ($60 per 
month), home care and repair ($1,000 annually), vehicle 
repair and maintenance ($1,000 annually), and support for his 
daughter.  The new total, with the exception of the annual 
support for his daughter (which is clearly not excludable 
under the pertinent laws and regulations), is $7,984.  The 
Board notes that the DRO allowed these additional expenses to 
be counted as "medical expenses" in the April 2004 
Supplemental Statement of the Case.  Without commenting on 
whether such expenses are "medical expenses" within the 
meaning of 38 C.F.R. § 3.272, the Board will consider them 
when calculating the veteran's medical expenses.  

Thus, based on the evidence above, the veteran's total family 
income for the initial 12-month annualization period was 
$26,857.88 ($34,841.88 minus $7,984).  The maximum annual 
pension rate (MARP) for a veteran with a spouse and one 
dependent, and including eligibility for aid and attendance, 
for the year prior to December 1, 2004, is $21, 258.  See 
38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.  
Thus, the veteran's annual income from the date of his claim 
in November 2003 exceeds the pertinent MARP for the award of 
VA disability pension with aid and attendance, and the 
veteran's claim for VA pension must be denied for excess 
yearly income.

The Board is sympathetic to the veteran's situation, but 
nonetheless finds that there is no interpretation of the 
facts of this case which will support a legal basis for 
favorable action with regard to the veteran's claim.  In this 
regard, the Board notes that it has given the most favorable 
reading possible to the veteran's claimed "medical 
expenses," and excluded any calculation of income earned 
from his investments in its calculation of total income.  In 
light of the evidence, the application of the principle of 
reasonable doubt is not appropriate in this case.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the 
claim for entitlement to nonservice-connected disability 
pension benefits must be denied due to the veteran's 
excessive income.


ORDER

The veteran is not entitled to nonservice-connected improved 
disability pension benefits because of excessive income and 
the appeal is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


